Supreme Court of Texas
                           ══════════
                            No. 20-0552
                           ══════════

                                 S.C.,
                             Petitioner,

                                  v.

           M.B., Individually and as Next Friend of I.C.,
                             Respondent

   ═══════════════════════════════════════
                On Petition for Review from the
       Court of Appeals for the Second District of Texas
   ═══════════════════════════════════════

                     Argued December 1, 2021

      JUSTICE YOUNG delivered the opinion of the Court, in which Chief
Justice Hecht, Justice Lehrmann, Justice Devine, Justice Blacklock,
and Justice Huddle joined.

      JUSTICE BLAND filed a dissenting opinion, in which Justice Boyd
and Justice Busby joined.

      One principal function of a final divorce decree is to divide a
couple’s community property. Sometimes, however, the decree may not
divide all the community property. When that happens, it stops being
community property because the marriage has ended. But both spouses
continue to own it as tenants in common, just as they could jointly own
property with anyone else. Any tenant in common who wishes to divide
property may seek a partition under Property Code § 23.001. A Property
Code partition presumes an even split; in a divorce, by contrast, a judge
uses a “just and right” standard to divide community property. For most
of Texas history, if property escaped division in divorce, partitions were
the only way that courts could divide it for the former spouses.
      But in 1987, the legislature enacted a statute (now codified as
Subchapter C of Chapter 9 of the Family Code) that creates a new option
for former spouses: using the “just and right” standard even after
divorce. This case requires us to decide whether Subchapter C does
more than create that new remedy. Does it also make the new remedy
the exclusive remedy and vest exclusive jurisdiction over that remedy in
the original divorce court?
      The answer is no. Absent a clear showing to the contrary, we
presume that statutes do not entail such jurisdictional consequences.
Express language or necessary implication can overcome that
presumption, but neither does so here. The Family Code repeatedly uses
unambiguous language like “exclusive jurisdiction”—but not in
Subchapter C. Nor does any other text or context warrant converting
Subchapter C from an important remedial expansion into a jurisdictional
limitation.
      When Subchapter C applies and is invoked, however, it provides
the rule of decision. If either former spouse prefers the “just and right”
standard, Subchapter C supplies it. We hold only that the statutory text
does not force former spouses to that choice or impose any jurisdictional
restrictions. We therefore affirm the judgment of the court of appeals.
                                    I
      The parties in this case divorced in December 2013. S.C. (the



                                    2
husband) and M.B. (the wife) negotiated a mediated settlement
agreement, which became an “agreement incident to divorce” that
settled various issues, including how to divide community property
listed on an inventory prepared by S.C. The divorce court incorporated
that agreement into the final divorce decree.
       S.C.’s inventory, however, excluded partnership interests in four
real-estate deals, which were community property.1             No one alleges
anything nefarious about that exclusion.           Far from concealing the
partnerships, S.C. transparently identified them as incomplete deals
that, when completed, would become part of the community estate. The
inventory was finalized before the deals closed, so the deals were not
added to the inventory. Because the property was left off the inventory,
it was also outside the parties’ agreement incident to divorce, and thus
was excluded from the final divorce decree.
       After the divorce, disputes concerning it arose between the former
spouses. M.B. sued S.C. in Tarrant County civil district court, but not
the court that had granted the divorce. She alleged various claims that
are not before us,2 and eventually asked the court to partition the
property represented by the real-estate deals. She invoked the general
cause of action for partition provided in Property Code § 23.001.


       1  S.C. did not challenge the existence of jurisdictional facts. We thus
take as true the pleaded facts about the property division in M.B.’s live
petition, including that the property interests at issue were community
property that could have been but were not divided by the divorce court. See,
e.g., Tex. Dep’t of Parks & Wildlife v. Miranda, 133 S.W.3d 217, 226 (Tex. 2004).
We do not resolve whether the allegations are true or address any merits
questions about the nature of these parties’ interests. We leave all such issues
to the district court in the first instance.
       The initial claims included, for example, breach of the settlement
       2

agreement and breach of a partnership agreement.


                                       3
       S.C. filed a plea to the jurisdiction and pointed to Subchapter C
of Chapter 9 of the Texas Family Code as support.3             That statute,
enacted in 1987, provides an alternative to a traditional partition for
former couples who wish to divide marital property that they still jointly
own. When Subchapter C applies, “[e]ither former spouse” may bring the
cause of action that it creates. Tex. Fam. Code § 9.201(a).4 Subchapter C
requires “the court [to] divide the property in a manner that the court
deems just and right, having due regard for the rights of each party and
any children of the marriage.” § 9.203(a). According to S.C., Subchapter
C did not merely provide a new remedy, but also eliminated the old
remedy of partition. S.C. argued that Subchapter C now provides the
exclusive remedy to divide property that went undivided in divorce—
and, moreover, it gave the original divorce court exclusive jurisdiction to
perform that division.5
       The district court agreed with S.C. that it had no jurisdiction over
M.B.’s partition action and thus granted S.C.’s plea to the jurisdiction.
M.B. moved to certify a permissive interlocutory appeal of that order




       3   Tex. Fam. Code §§ 9.201–9.205.
       Unless otherwise indicated, all further statutory references are to the
       4

Texas Family Code as currently codified.
       5 In this opinion, “undivided property” refers—as Subchapter C itself
refers—to property that before divorce was community property but was not
divided in divorce. See, e.g., § 9.201(a) (“to divide property not divided”);
§ 9.203 (titled “Division of Undivided Assets When Prior Court Had
Jurisdiction”). But community property does not survive a divorce decree as
community property. See infra at 8. Rather, each spouse has an undivided
separate—not community—property interest, at least until a court eventually
divides it.


                                       4
under Civil Practice and Remedies Code § 51.014(d).6             S.C. did not
oppose the certification, which the district court granted and the court
of appeals accepted.7 Over Chief Justice Sudderth’s dissent, the court
reversed, concluding that Subchapter C did not divest the district court
of jurisdiction over M.B.’s partition action. 634 S.W.3d 102 (Tex. App.—
Fort Worth 2020). We granted S.C.’s petition for review.
                                      II
       The central issue before us is whether Subchapter C supplements
or instead supplants the remedial options available to former spouses
who wish to divide property that went undivided in divorce. S.C. seeks
reversal on the ground that the legislature has made Subchapter C the
exclusive remedy for such former spouses, thus eliminating their access
to the preexisting partition remedy, and that the original divorce court
is their exclusive forum.
       The legislature has broad authority to displace existing remedies
and to restrict district courts’ subject-matter jurisdiction.             Such
limitations need not be express, but “[w]e resist classifying a provision

       6 The authorization for a permissive interlocutory appeal “does not
apply to an action brought under the Family Code.” Tex. Civ. Prac. & Rem.
Code § 51.014(d-1). Because M.B.’s claim was brought under the Property
Code, this limitation does not apply, and we have no further cause to opine
about the scope of the limitation.
       7  By proceeding under § 51.014, the parties and both lower courts
facilitated our review of the purely legal question presented. Because they
followed the procedure to allow interlocutory appeals, the case came to us
quickly and unburdened by a complex record that would inevitably have grown
if the case had to proceed to a final judgment before being appealed. We
therefore can address the issue presented expeditiously and efficiently. This
posture is precisely the pathway that the legislature envisioned by enacting
§ 51.014(d)–(f), and we reaffirm what we have said before: that the lower courts
should make use of this procedural vehicle when appropriate. See Sabre Travel
Int’l Ltd. v. Deutsche Lufthansa AG, 567 S.W.3d 725, 732–33 (Tex. 2019).


                                       5
as jurisdictional absent clear legislative intent to that effect.” Crosstex
Energy Servs., L.P. v. Pro Plus, Inc., 430 S.W.3d 384, 391 (Tex. 2014).
Absent a compelling showing to the contrary, we presume that remedies
remain intact and that the jurisdiction of a district court—our state’s
sole court of general jurisdiction—remains undisturbed. See, e.g., Tex.
Const. art. V, § 8; In re Oncor Elec. Delivery Co., 630 S.W.3d 40, 44 (Tex.
2021). As the U.S. Supreme Court recently put it, “[w]here multiple
plausible interpretations exist—only one of which is jurisdictional—it is
difficult to make the case that the jurisdictional reading is clear.”
Boechler, P.C. v. Comm’r, 142 S. Ct. 1493, 1498 (2022). Even a reading
that is “better is not enough. To satisfy the clear-statement rule, the
jurisdictional condition must be just that: clear.” Id. at 1499.
      The legislature has reaffirmed the reach of district courts’ purview,
see Tex. Gov’t Code §§ 24.007–24.008, including emphasizing that family
district courts do “not limit the jurisdiction of other district courts nor
relieve them of responsibility for handling cases involving family law
matters.” Id. § 24.601(c). Against this backdrop, “all claims are presumed
to fall within the jurisdiction of the district court unless the Legislature
or Congress has provided that they must be heard elsewhere.” Dubai
Petroleum Co. v. Kazi, 12 S.W.3d 71, 75 (Tex. 2000).
      Subchapter C’s text does not expressly direct that its remedy be
exclusive or vest the original divorce court with exclusive jurisdiction
over post-divorce property divisions. To determine whether Subchapter C
imposes remedial or jurisdictional exclusivity by implication, we examine
Subchapter C’s operation in the larger context of how Texas law treats
community property that went undivided in a final divorce.
      In other words, this case turns purely on statutory construction.



                                     6
We examine the legal background to ascertain what the legislature
changed (and left unchanged), assess how Subchapter C affects the legal
landscape, and then determine whether and to what extent the new
statute abrogated rather than merely supplemented existing law.
                                        A
       We begin with the legal consequences that follow when divorce
decrees fail to divide community property. Community property exists
solely within a marriage and cannot survive divorce.              See Busby v.
Busby, 457 S.W.2d 551, 554 (Tex. 1970); Cameron v. Cameron, 641
S.W.2d 210, 223 (Tex. 1982) (“Community property owes its existence to
the legal fact of marriage . . . .”); accord Schlueter v. Schlueter, 975
S.W.2d 584, 588 (Tex. 1998). Instantly upon divorce, therefore, our law
transforms the former spouses into “tenants in common in the property
or joint owners thereof, just as if they had never been married.” Taylor
v. Catalon, 166 S.W.2d 102, 104 (Tex. 1942) (citing Kirkwood v. Domnan,
16 S.W. 428, 429 (Tex. 1891)). Terminology about property interests has
at times been imprecise, but tenancy in common is the correct
characterization of ownership for undivided community property.8 The
legislature is free to alter this default rule either in general or for specific
types of property.
       Allowing community property to become a tenancy in common by

       8  We often repeat that former spouses “become tenants in common or
joint owners” of community property not divided in a divorce decree. See, e.g.,
Busby, 457 S.W.2d at 554; Taylor, 166 S.W.2d at 104; Jenkins v. Volz, 54 Tex.
636, 639 (1881). We have also used joint ownership “to refer both to property
held in joint tenancy, and property held in cotenancy.” Laster v. First Huntsville
Props. Co., 826 S.W.2d 125, 129 (Tex. 1991) (citing Stauffer v. Henderson, 801
S.W.2d 858 (Tex. 1990), and Harrell v. Harrell, 692 S.W.2d 876 (Tex. 1985)).
Tenancy in common and joint tenancy, however, are distinct types of ownership.
Id. at 128–29.


                                        7
default is rarely the best option. Spouses who have chosen to terminate
their marriage are unlikely to benefit by becoming tenants in common.
But as Subchapter C’s very existence confirms, the legislature
pragmatically recognizes that, for good or ill, community property
sometimes will escape division in divorce. Examples abound from our
state’s earliest days, when divorce was far rarer than today.9
       Kirkwood, which addressed the consequences of an 1882 divorce,
provides a good illustration. Much like today, Texas law then provided
“that ‘the court pronouncing a decree of divorce from the bonds of
matrimony shall also decree and order a division of the estate of the
parties in such a way as to the court shall seem just and right, having
due regard to the rights of each party’ . . . .” Kirkwood, 16 S.W. at 429
(quoting Rev. Stat. art. 2864). Yet the couple divorced without a “just
and right” division of their real property in Waco. By operation of the
default rule, then, “the former husband and wife stood towards each
other, after the decree of divorce, as if they had never borne that relation
to each other. They then owned the property as tenants in common, and
subject to all the rules and regulations of strangers” who jointly owned
property. Id. In a later partition suit, the district court rendered a
decree directing the land sold and the sale proceeds equally divided. Id.
This Court upheld that equal division. Id.
       Instances of this default rule transforming community property
to a tenancy in common after a divorce were frequent and remain so
today. E.g., Harrell v. Harrell, 692 S.W.2d 876, 876 (Tex. 1985); Busby,



       9See, e.g., Wright v. Wright, 7 Tex. 526 (1852); Ellis v. Rhone, 17 Tex.
131 (1856); Hardin v. Hardin, 38 Tex. 616 (1873); Whetstone v. Coffey, 48 Tex.
269 (1877).


                                      8
457 S.W.2d at 554; Keller v. Keller, 141 S.W.2d 308, 311 (Tex. [Comm’n
Op.] 1940); Evans v. Jones, No. 11-19-00008-CV, 2020 WL 7414162, at
*3 (Tex. App.—Eastland Dec. 18, 2020, no pet.). Frequency, however,
does not connote desirability. We pointedly observed in Busby that,
although a partition action resulted in dividing property in half, we
“strongly suspect[ed]” that the divorcing court “would not have divided” the
property that way. 457 S.W.2d at 551, 555. To help prevent application
of the default rule through inadvertence, we urged that, “[i]n the future,
counsel for litigants in divorce suits should call to the attention of the
trial judge all of the assets of the marriage,” and, “especially in suits
where one of the parties is not represented by counsel,” we directed
divorce courts to “inquire as to the existence of insurance or retirement
programs to the end that the final judgment fully disposes of all property
valuables of the community.” Id. at 555.
      Our cautionary language in Busby targeted unintended omissions
from a final decree. Of course, parties might choose with their eyes wide
open to continue to own property jointly. If for personal or business
reasons they prefer to be transformed into tenants in common upon
divorce (and prefer this result to follow from operation of law rather than
as part of a final decree), Texas courts will not force them to do otherwise.
      Beyond inattention or informed choice, however, a third and
darker reason explains why some property goes undivided. Divorce can
summon forth the worst versions even of good people. One temptation
for a soon-to-be-former spouse is to hide property from the other and
from the court, or at least to be less than forthcoming about it. Ideally,
the innocent spouse will nonetheless discover the property before the
divorce proceedings become final, thus preventing the default rule from



                                     9
taking effect (and perhaps causing the divorce court to view the other
spouse with a jaundiced eye). But otherwise, the only way to obtain a
“just and right” division of the property after divorce was through a bill
of review that could set aside the former judgment by establishing
extrinsic fraud (whereas intrinsic fraud would be insufficient). See, e.g.,
Montgomery v. Kennedy, 669 S.W.2d 309, 313 (Tex. 1984) (extrinsic
fraud for bill of review).10
       Whatever the reason—inadvertence, a knowing decision, or some
form of concealment—the former spouses become, in the eyes of the law,
just two unrelated people who jointly own property. We have never
suggested that the courts themselves could or should change that
underlying law.
       For most of our history, such former spouses were limited to the
same remedy as any other tenants in common who wished to divide
property: a partition action, which is currently codified in Property Code
§ 23.001. Partitions presume an even split, subject to accounting. For
instance, if one spouse paid costs associated with maintaining or
improving the property in which the other tenant in common had not
shared, the division of the property would ensure that the spouse that
covered the costs fully recouped that investment.             See, e.g., Cox v.


       10 Fraud is intrinsic when it involves merits issues that can be ferreted
out in litigation. King Ranch, Inc. v. Chapman, 118 S.W.3d 742, 752 (Tex.
2003). This includes some rather despicable behavior like perjury, using
fraudulent evidence, and hiding evidence. Id. On the other hand, fraud is
extrinsic when it denies a party the opportunity to litigate its claim or defenses
because of actions outside the court proceedings. See Tice v. City of Pasadena,
767 S.W.2d 700, 702 (Tex. 1989); see also, e.g., PNS Stores, Inc. v. Rivera, 379
S.W.3d 267, 276 (Tex. 2012) (“[Plaintiff ’s] failure to provide the clerk with
[default judgment defendant]’s last known address, which [Plaintiff] knew, is
some evidence of extrinsic fraud.”).


                                       10
Davison, 397 S.W.2d 200, 202 (Tex. 1965); Sayers v. Pyland, 161 S.W.2d
769, 771–72 (Tex. 1942); Bowman v. Stephens, 569 S.W.3d 210, 222 (Tex.
App.—Houston [1st Dist.] 2018, no pet.).
       Partition actions, moreover, are subject to the parties’ jury-trial
right. See, e.g., Payne v. Benham, 16 Tex. 364, 369–70 (1856); Azios v.
Slot, 653 S.W.2d 111, 112–14 (Tex. App.—Austin 1983, no writ). The
jury may resolve factual questions about whether someone was a tenant
in common; the legitimate amount of accounting associated with dividing
the property; and other factual disputes. Payne, 16 Tex. at 369–70;
Burton v. Williams, 195 S.W.2d 245, 247–48 (Tex. Civ. App.—Waco 1946,
writ ref’d n.r.e.); Bouquet v. Belk, 376 S.W.2d 361, 362–63 (Tex. Civ.
App.—San Antonio 1964, no writ).
       Typically, there is no statute of limitations for a partition, although
adverse possession may apply, which poses another important question
that could require a jury’s input. Hanrick v. Gurley, 54 S.W. 347, 355
(Tex. 1899) (no limitations for partition action); see also McLaren v.
Beard, 811 S.W.2d 564, 568–69 (Tex. 1991) (discussing jury charge in
post-partition adverse-possession suit).
                                       B
   Until 1987, the foregoing discussion was the sum and substance of
the general law concerning community property that went undivided in
divorce. The legislature then enacted a statute that created a new
option, in specified circumstances, to divide property not divided by a
divorce decree.11 The statute, now codified as Subchapter C of Chapter 9



        See Act of July 20, 1987, 70th Leg., 2d C.S., ch. 50, § 3, 1987 Tex. Gen.
       11

Laws 160. That statute was originally codified as Texas Family Code § 3.90 et
seq.


                                       11
of the Family Code,12 created a new mechanism in which a former
spouse could invoke the courts’ authority to divide as-yet-undivided
property under the same “just and right” standard that applies in
divorce. Its provisions do the following:
   •   Section 9.201 creates the cause of action, which it describes as a
       “procedure for division of certain property not divided on divorce
       or annulment.” Under its authority, “[e]ither former spouse may
       file a suit” that “is governed by the Texas Rules of Civil Procedure
       applicable to the filing of an original lawsuit.” § 9.201(a), (b).
   •   Section 9.202 creates a statute of limitations.             The lawsuit
       described in § 9.201 may not be brought more than two years after
       “a former spouse unequivocally repudiates” the other spouse’s
       interest. § 9.202(a).
   •   Section 9.203 prescribes the substantive rules for the new suit,
       depending on whether the divorce was in Texas or elsewhere. For
       Texas divorces, “[i]f a court of this state failed to dispose of
       property subject to division in a final decree . . . even though the
       court had jurisdiction over the spouses or over the property, the
       court shall divide the property in a manner that the court deems
       just and right . . . .” § 9.203(a).
   •   Section 9.204 provides rules for both Texas and out-of-state
       divorced couples where the divorce court lacked jurisdiction. For
       Texas divorces, “[i]f a court of this state failed to dispose of
       property . . . because the court lacked jurisdiction over a spouse



       12 The legislature later reorganized the Family Code in what it deemed
a “non-substantive recodification,” Act of April 17, 1997, 75th Leg., R.S., ch. 7,
§ 1, 1997 Tex. Gen. Laws 8, which led to the statute’s current codification.


                                       12
       or the property, and if that court subsequently acquires the
       requisite jurisdiction, that court may divide the property in a
       manner that the court deems just and right . . . .” § 9.204(a).
   •   Section 9.205 authorizes attorney’s fees.
       At its core, Subchapter C allows property that is no longer
community property to be treated by a court as if it still were, so that it
can be divided by the just-and-right standard. But the statute did not
actually change the nature of the ownership interest of the property.
Subchapter C did not displace the iron rule that “[c]ommunity property
not awarded or partitioned by a divorce decree is subject to later
partition between the ex-spouses, who are considered joint tenants or
tenants in common.” Wilde v. Murchie, 949 S.W.2d 331, 332 (Tex. 1997)
(emphasis added); Joseph W. McKnight, Family Law: Husband and
Wife, 42 Sw. L.J. 1, 48 (1988) (“[T]he parties would still hold property as
tenants in common. Thus, part of the Busby rule subsists.”) (footnote
omitted).13


       13 If, as the dissent says, Subchapter C abrogated over a century of law
so that former spouses do not become tenants in common of community property
that went undivided in a final decree, two significant consequences would
follow. First, it would mean the legislature took away a rule of property
classification without replacing it with anything. The dissent does not fill the
gap that its reading creates; our reading leaves no gap to fill. Second, it would
be tantamount to abrogating the Property Code right to partition long
recognized at common law, leading to further problems. See infra Part II.D.
Wholly aside from the legislature’s power, “[w]e have consistently declined to
construe statutes to deprive citizens of common-law rights unless the
Legislature clearly expressed that intent.” ConocoPhillips Co. v. Koopmann,
547 S.W.3d 858, 877 (Tex. 2018) (quotation omitted) (emphasis added).
       But that clarity, if the dissent were right, has gone unnoticed for many
decades. As far as we can tell, not one appellate justice in Texas before this
case has thought that Subchapter C changed the law in which former spouses
become tenants in common of community property that goes undivided in a



                                       13
       Likewise, the new statute does not allow anyone to relitigate
issues already resolved by the final divorce decree. Subchapter C does
not create “a legislatively endorsed exception to the finality of the final
divorce decree.” Post at 10 (Bland, J., dissenting). The statute authorizes
no collateral attack on closed and final divorce decrees. As we repeatedly
have held, “[a] judgment finalizing a divorce and dividing marital
property bars relitigation of the property division, even if the decree
incorrectly characterizes or divides the property.” Pearson v. Fillingim,
332 S.W.3d 361, 363 (Tex. 2011) (citing Reiss v. Reiss, 118 S.W.3d 439,
443 (Tex. 2003), and Baxter v. Ruddle, 794 S.W.2d 761, 762–63 (Tex.
1990)). Thus, if a divorce court with jurisdiction grants a final decree
that addresses property, nothing in Subchapter C provides any escape


final decree. Indeed, before this case, only one justice has even shared the
dissent’s view on Subchapter C’s exclusivity as a remedy—and even he did not
question that former spouses become tenants in common of community
property that went undivided in divorce. See Phillips v. Phillips, 951 S.W.2d
955, 958 (Tex. App.—Waco 1997, no pet.) (Vance, J., concurring).
        Nor is it a matter of there having been little opportunity to opine. From
Subchapter C’s enactment until today, Texas lower courts have recognized the
principle over and over and over. See, e.g., Sutton v. Green, No. 14-01-01043-
CV, 2002 WL 1489347, at *2 (Tex. App.—Houston [14th Dist.] July 11, 2002, no
pet.) (Guzman, J.). We cite a small fraction of those cases solely to illustrate the
extraordinary prevalence and persistence—after Subchapter C’s enactment—
of the principle that former spouses become tenants in common of undivided
property: Johnson v. Dunham, No. 11-20-00123-CV, 2022 WL 969516, at *9
(Tex. App.—Eastland Mar. 31, 2022, no pet.); Kadlecek v. Kadlecek, 93 S.W.3d
903, 906 (Tex. App.—Austin 2002, no pet.) (Yeakel, J.); Phillips, 951 S.W.2d at
957; Burgess v. Easley, 893 S.W.2d 87, 90 (Tex. App.—Dallas 1994, no writ); In
re Marriage of Moore, 890 S.W.2d 821, 839 (Tex. App.—Amarillo 1994, no writ).
        Even the Court of Criminal Appeals has relied upon this principle,
Chiarini v. State, 442 S.W.3d 318, 320 n.14 (Tex. Crim. App. 2014), and so have
at least three federal cases (including one just last year): In re Owsley, No. 2:20-
CV-00171, 2021 WL 3033120, at *10 (S.D. Tex. July 17, 2021); In re Mugica,
362 B.R. 782, 786 n.1 (S.D. Tex. 2007); In re Finch, 130 B.R. 753, 756 (S.D. Tex.
1991).


                                        14
from the rule that a wrongful division can be challenged only by appeal.
“Res judicata applies to a final divorce decree just as it does to any other
final judgment, barring subsequent collateral attack even if the divorce
decree improperly divided the property. . . . The trial court may not
change the decree’s division of property even if it contains substantive
legal error.” Brown v. Brown, 236 S.W.3d 343, 348 (Tex. App.—Houston
[1st Dist.] 2007, no pet.) (Bland, J.); see also Hagen v. Hagen, 282 S.W.3d
899, 907 (Tex. 2009) (likewise noting the impropriety of collateral attacks
on final decrees). Section 9.007(b) expressly mandates this result.14
       Subchapter C does not deviate from that principle. It instead
allows property that was never divided to be divided for the first time.
The only way to redivide property, in other words, is by bill of review—
which amounts to saying that the original division never really happened
because the court lacked jurisdiction. See, e.g., Browning v. Placke, 698
S.W.2d 362, 363 (Tex. 1985).
       The dissent, by contrast, reads Subchapter C as something like a
liberalized bill-of-review procedure that provides an exception to this no-
collateral-attack rule. See post at 11–12. Thus, the dissent says, the
statute “limit[s] where and how parties may assert a challenge to a final
divorce decree.” Id. at 12 (emphasis added). Indeed, the dissent’s approach




       14 We certainly do not disagree, therefore, with the principle that the
dissent derives from Koepke v. Koepke, 732 S.W.2d 299, 300 (Tex. 1987)—that
“a divorce decree is a final judgment, and that ‘[o]mission of certain community
property from a divorce decree does not affect its finality.’” Post at 10 n.22.
Exactly so—Subchapter C would not exist if courts could reopen the original
decree and redivide the whole community estate. Such a regime would be
disastrous, which is why we take pains to note that neither Subchapter C nor
Property Code § 23.001 could affect the original property division.


                                      15
would unquestionably open judgments to collateral attack.15                  We
respectfully disagree with that characterization because Subchapter C
authorizes no attack—direct, collateral, or otherwise—on any final
divorce decree, including here.
       Thus, the dissent’s view of this litigation—as a suit that actually
sought to “modify an in-state divorce,” id.—is also mistaken. Such a suit
would fail because it would be an impermissible collateral attack. Said
another way, if M.B. did seek to attack, modify, or otherwise disturb the
finality of the divorce decree, the answer would not be to send her to the
original divorce court—it would be to bar her claim in every court under
res judicata.16

       15  Threats to finality would follow from the dissent’s insistence on
imposing jurisdictional consequences on Subchapter C, which would ensure
that void judgments are lingering in the world. After all, Subchapter C applies
to all divorce decrees ever rendered. The original version of Subchapter C
enacted in 1987 was prospective. See Act of July 20, 1987, 70th Leg. 2d C.S.,
ch. 50, § 7, 1987 Gen. Laws. 160, 161. But the legislature later extended it to
“decrees of divorce and annulment rendered before, on, or after November 1,
1987.” Act of May 26, 1989, 71st Leg., R.S., ch. 371, § 10, 1989 Tex. Gen. Laws
1462, 1466.
        We know of at least one division that is subject to collateral attack
under the dissent’s approach: Mayes v. Stewart, 11 S.W.3d 440 (Tex. App.—
Houston [14th Dist.] 2000, pet. denied) (“Mrs. Stewart filed the current lawsuit
in the 11th District Court, while the Stewarts’ divorce action was tried in the
245th District Court.” (footnote omitted)), disapproved of on other grounds by
Agar Corp., Inc. v. Electro Cirs. Int’l, LLC, 580 S.W.3d 136 (Tex. 2019). We
cannot know how many more there would be. It never before mattered, so it
often is not apparent on the face of an appellate opinion if the divorcing court
and the Subchapter C court were different. Many judgments, too, are not
appealed—including possible amicable partitions that presumably would be
open to collateral attack if one party later regrets the decision.
       16We addressed this issue recently in Loya v. Loya, 526 S.W.3d 448 (Tex.
2017). The trial court there granted summary judgment for the husband
because the divorce decree did contemplate and partition a future employment
bonus. Id. at 450. The court of appeals, citing § 9.201(a), determined that there



                                       16
       But M.B. requests modification of nothing. She asks the court to
divide for the first time property that has never been addressed by any
court. S.C. is the one who filed a plea to the jurisdiction; his plea assumes
that the property was not divided by the divorce decree. 17 Accordingly,
we must assume that the final decree said nothing that constitutes a
division of the property at issue.
       Subchapter C, in short, provides no mechanism to disturb finality,
but instead provides a way to establish finality for a property that was
never subject to a decree. Once divided, that property, too, would be
subject to the law of preclusion, and any attempt to redivide it would be
barred by res judicata.
                                      C
       The question now before us is whether Subchapter C went further
than creating a new remedy. Subchapter C allows a divorced couple to

was “a fact issue concerning the characterization of the bonus.” Loya v. Loya,
473 S.W.3d 362, 366 (Tex. App.—Houston [14th Dist.] 2015). We reversed and
rendered for the husband because the mediated settlement agreement had
contemplated the bonus—and had awarded it to the husband, making a
collateral attack impermissible. 526 S.W.3d at 452–53. We have repeatedly
addressed variations on this theme. See, e.g., Pearson, 332 S.W.3d at 364 (res
judicata prevents relitigating property division when a residuary clause had
divided the property); Reiss, 118 S.W.3d at 443 (res judicata prevents
relitigating property division when divorce decree had mischaracterized
separate property as community property); Shanks v. Treadway, 110 S.W.3d
444, 449 (Tex. 2003) (res judicata prevents relitigating property division even
though the divorce decree had improperly divided retirement benefits).
       17 Notably, the agreement incident to divorce incorporated into the
divorce decree is not even in the record before us. We need not—indeed should
not—speculate or prejudge any merits issue that is properly left in the first
instance to the district court on remand. Such issues include the final
characterization of S.C.’s and M.B.’s respective interests (if any) in the
disputed property and whether Property Code § 23.001 may reach the kind of
property at issue. We instead resolve only the jurisdictional question that is
presented.


                                      17
use the “just and right” standard to divide property that went
unaddressed by a final divorce decree.       Does it also unequivocally
disallow access to any Texas court other than the original divorce court
and prohibit use of the partition action itself? We conclude that the
statutory text, within its larger context, warrants no such findings of
exclusivity.
                                    1
       First, the new cause of action tells the former spouses that they
“may file a suit” that asks a court to divide their tenancy in common.
§ 9.201(a). That new suit is truly a new suit, not a continuation of the
divorce: any new “suit is governed by the Texas Rules of Civil Procedure
applicable to the filing of an original lawsuit.” § 9.201(b). The new cause
of action has its own statute of limitations and its own standard for
tolling. § 9.202. The plain import of this language is to offer a new
remedy that parties seeking to divide property “may” invoke, subject to
Subchapter C’s particular requirements. Nothing in the text indicates
that the choice is, in effect, either to use this new method to divide the
property or to not divide it at all. Cf., e.g., Tex. Lab. Code § 408.001
(“Recovery of workers’ compensation benefits is the exclusive
remedy . . . .”). At minimum, nothing in the text suggests that, even if
both parties prefer the Property Code partition, the legislature
nonetheless has forbidden access to that remedy.
       The dissent focuses less on “may file” in § 9.201(a) than on “shall
divide” in § 9.203(a). We agree, of course, that “ ‘[s]hall’ is mandatory
language.” Post at 8. But the mandatory standard of § 9.203(a) comes
into play only once a non-mandatory suit under § 9.201(a) is filed.
Regardless, the commonly used verb “shall” does not clearly convey



                                    18
exclusive jurisdiction. The direction that “the court shall divide the
property in a manner that the court deems just and right,” § 9.203(a)
(emphasis added), plays a different role. First, “shall” unambiguously
ensures that the court must use the just-and-right standard, and
nothing else (such as those used in Property Code partitions). Especially
when the statute was new, such clarity may have been especially
important—until then, all former community property that had gone
undivided would have been subject only to a Property Code partition by
former spouses who had become tenants in common. Second, as we
discuss below, the emphatic “shall” confirms that if either party invokes
Subchapter C, the just-and-right standard must—shall—apply.
       In any event, “just because a statutory requirement is mandatory
does not mean that compliance with it is jurisdictional.” Albertson’s,
Inc. v. Sinclair, 984 S.W.2d 958, 961 (Tex. 1999) (emphasis added). We
find nothing in the verbs of § 9.201 or § 9.203 to dislodge the presumption
of jurisdiction.
                                        2
       Second, the larger context of the Family Code confirms the
significance of Subchapter C’s lack of express language regarding
exclusivity, whether for Subchapter C (as opposed to partitions) or the
original divorce court (as opposed to another court). Elsewhere, the
Family Code repeatedly and unambiguously vests “continuing and
exclusive jurisdiction” in family courts over a host of matters. 18 In fact,
the Family Code uses the phrase “exclusive jurisdiction” or some


       18 E.g., §§ 34.004(b)(3), 34.008(c)(3)(A), 51.04(a), 65.004(b) (“exclusive
original jurisdiction”), 152.202 (“exclusive continuing jurisdiction”), 155.001(a),
159.205(a), 159.211(a), 160.758 (“continuing, exclusive jurisdiction”).


                                        19
variation over a hundred times in at least fifty-five provisions, not
counting the ten instances where it appears in a section’s title.19
       Accordingly, the utter absence of any express language of
exclusivity is especially telling in the Family Code context. We certainly
agree with the dissent that “[n]o magic words are necessary . . . when
the context plainly indicates that the statute creates” exclusive
jurisdiction. Post at 9. But the context here is a Code in which the
legislature repeatedly uses some version of “exclusive jurisdiction” when
exclusivity is what it wants. We would ignore that context if we dismissed
the legislature’s decision to omit remotely comparable language here.
See, e.g., Crosstex, 430 S.W.3d at 392 (“[O]ur aversion to classifying
statutory requirements as jurisdictional prevents such classification
absent a clear indication from the Legislature of jurisdictional intent.
For instance, the Legislature chose to make certain filing deadlines in
the Labor Code jurisdictional with unequivocal language.”) (citations
omitted).
       The absence of any such language anywhere in Subchapter C is
particularly conspicuous.        After all, its immediate neighbor—
Subchapter B, for qualified domestic relations orders—is unambiguous:
“Notwithstanding any other provision of this chapter, the court that
rendered a final decree of divorce or annulment or another final order



       19  The Government Code supplies one reason that the legislature so
readily uses the language of exclusivity in the Family Code. In § 24.601, the
Government Code authorizes “family district court[s],” id. § 24.601(a); grants
them “primary responsibility for cases involving family law matters,” id.
§ 24.601(b); and emphatically insists that this jurisdiction be concurrent with
other district courts, id. § 24.601(c) (“This subchapter does not limit the
jurisdiction of other district courts nor relieve them of responsibility for
handling cases involving family law matters.”).


                                      20
dividing property under this title retains continuing, exclusive
jurisdiction . . . .” § 9.101. Other provisions within Subchapter B are
equally clear. See §§ 9.104, 9.1045. Subchapter C’s omission of any
comparable “exclusive jurisdiction” language is thus especially striking.
      Something unmistakable must be present to displace the strong
presumption of jurisdiction. The Family Code generally achieves that
goal with clear and express language of exclusivity, which is lacking
here. Nothing else suffices to establish such exclusivity by implication.
The dissent points to the statute at issue in Thomas v. Long, 207 S.W.3d
334 (Tex. 2006), as an example of when no “magic words” are required.
See post at 9 n.21. That statute, however, “authorize[d] the [agency] to
extend specified rights to employees that are not available at common
law.” 207 S.W.3d at 341 (emphasis added).        That statutory feature
warrants finding limited exclusivity there. But here, the opposite is
true. A finding of exclusivity would eliminate the right to partition
property, which is an historic “absolute right” as old as the Texas
Republic—one that allows a jury trial, to boot. See Part II.A, supra;
Parts II.C.4.a, II.D, infra. “We have consistently declined to construe
statutes to deprive citizens of common-law rights unless the Legislature
clearly expressed that intent.” ConocoPhillips Co. v. Koopmann, 547
S.W.3d 858, 877 (Tex. 2018). We would be rewriting this statute if we
imposed exclusive jurisdiction.
      As to “continuing jurisdiction,” Subchapter C is not even merely
silent—it affirmatively points in the other direction.    Section 9.201
makes clear that the divorce court’s jurisdiction as to post-decree
property division is not “continuing.”    To invoke the Subchapter C
remedy, a former spouse must initiate new litigation subject to the rules



                                   21
of procedure applicable to a new “original lawsuit.” § 9.201(b). There is
nothing inherently problematic in allowing a general district court to
divide property solely because that property once was community
property. Until Subchapter C provided an alternative, that was the only
way to divide such former community property. As we must assume on
S.C.’s jurisdictional challenge to M.B.’s suit, the former spouses were
tenants in common like any other (non-married) tenants in common.
Subchapter C does not change the parties’ or the property’s legal status,
but simply authorizes dividing that property under a “just and right”
standard that any district court can apply.20
      In short, we cannot conclude that Subchapter C’s omission of
express language conferring exclusive or continuous jurisdiction was
accidental. Nor can we see anything else to fill in the gap by implication.
                                     3
      Next, we are mindful of the presumption of consistent usage of
the same words within a statute. See, e.g., Colorado County v. Staff, 510
S.W.3d 435, 452 (Tex. 2017). Section 9.203(a) arguably uses the word
“court” in a way that excludes any court other than the divorce court:
      If a court of this state failed to dispose of property subject
      to division in a final decree of divorce or annulment even
      though the court had jurisdiction over the spouses or over
      the property, the court shall divide the property in a
      manner that the court deems just and right, having due
      regard for the rights of each party and any children of the


      20  After all, to the extent necessary, the previous division, or any
materials relevant to the divorce, will be available. The court likewise can
consider any changes, too, including conduct like hiding the former community
property at issue. See Chu v. Hong, 249 S.W.3d 441, 444–45 (Tex. 2008); cf.
§ 7.009 (addressing how to apply the just-and-right standard when there has
been fraud on the community).


                                     22
      marriage.

§ 9.203(a) (emphasis added).      S.C. contends that “the court” refers
exclusively to the divorcing court. That reading carries some force, but
the consistent-usage canon depends heavily on context. “[M]ore than
most canons, this one assumes a perfection of drafting that, as an
empirical matter, is not often achieved. . . .     Because it is so often
disregarded, this canon is particularly defeasible by context.” Antonin
Scalia & Bryan A. Garner, Reading Law: The Interpretation of Legal
Texts 170–71 (2012).
      To be clear, courts should begin with the presumption of consistent
usage and, all else equal, courts should end there too. But all else is not
equal here. For example, the very next section in Subchapter C, which
otherwise is structured like § 9.203(a), uses express language solely to
remove any doubt about which court is being identified:
      If a court of this state failed to dispose of property subject
      to division in a final decree of divorce or annulment because
      the court lacked jurisdiction over a spouse or the property,
      and if that court subsequently acquires the requisite
      jurisdiction, that court may divide the property in a
      manner that the court deems just and right, having due
      regard for the rights of each party and any children of the
      marriage.

§ 9.204(a) (emphasis added).      The use of “that court” restricts the
universe of courts to, literally, “that” single court and no other.
      If § 9.203(a) had used the demonstrative adjective in the same
way that § 9.204(a) does, we could more readily agree that § 9.203(a)’s
remedy can be pursued only in the original divorce court. Or if neither
section had used “that,” the consistent-usage canon would at least be
harder to overcome. But a rigid insistence on reading “the court” in



                                     23
§ 9.203(a) to mean the same thing as “that court” in § 9.204(a) rubs
against the surplusage canon.           As the dissent acknowledges, only
§ 9.204(a) uses that to modify court, even though § 9.203(a) and § 9.204(a)
otherwise “use a similar formulation” and structure. Post at 7. We cannot
casually disregard the legislature’s decision to provide this textual clarity
only in § 9.204(a) when, if it intended the same meaning, it so easily could
have done so in § 9.203(a) as well.21 Our reading allows “the court” and
“that court” to bear their normal English meanings. The statutory text,
in other words, indicates that § 9.203(a) cannot overcome the presumption
against jurisdictional exclusivity.
       Moreover, we cannot conclude that § 9.203(a) uses “court” as a term
of art that requires the exquisite consistency that would be necessary
for us to find that the word “court” compels exclusivity. As Justice Story
noted, the word “state” is used in at least four different ways in the U.S.
Constitution itself, and in each instance, context reveals the correct
meaning.22 Likewise, “court” is not a specialized or technical term;
“court” appears frequently in statutes describing the litigation process,
and is used in at least five ways in Chapter 9 of the Family Code alone,
each time providing guidance that is tailored to the context. 23 The

       21 The dissent illustrates how using “that” rather than “the” really does
convey useful information: “In contrast, when a district court had jurisdiction
and rendered the initial decree, . . . that court is the court that ‘shall divide’
the property.” Post at 7 (first emphasis added). Particularly given how the
legislature used “that” in § 9.204(a), its failure to do so in § 9.203(a) should not
be so easily dismissed as meaningless.
        See Scalia & Garner, supra, at 171 (citing 1 Joseph Story,
       22

Commentaries on the Constitution of the United States § 454, at 323 (2d ed.
1858)).
        The divorce court, e.g., § 9.001; possibly a court other than the one
       23

that rendered a divorce decree, § 9.103; a court that renders a qualified



                                        24
context of § 9.203(a) is the new lawsuit that § 9.201 authorizes. “[T]he
court” in the second half of § 9.203(a) describes the tribunal that may
adjudicate the divorced couple’s new dispute—about dividing property
that they still jointly own because they did not divide it in the divorce
court (which is the “court” referred to in the first half of § 9.203(a)).
Further illustrating that “the court” need not inexorably refer only to
the original divorce court, its use in § 9.203(a) plays a distinct role—it
confirms that it really is the court, and not a jury (and perhaps a slate of
court-appointed commissioners, see Tex. R. Civ. P. 761) that must
conduct the division.24 To identify “the court” that has this authority in
any one case, we must turn to § 9.201, which creates the cause of
action.25




domestic relations order, § 9.1045; a court of another state, § 9.203(b); and a
court of this state vis-à-vis a foreign court, id.
       24  The dissent contends that our refusal to embrace its exclusive-
jurisdiction reading means that “the designation of a particular court to hear
such a claim, is completely unnecessary.” Post at 6. To the contrary, our
analysis gives important meaning to every word in the statute. The antecedent
conditional (“If . . . the property”) defines the set of cases to which § 9.203(a)
applies. “[T]he court” then ensures that a court, not a jury, decides the division.
“[S]hall divide . . . just and right” provides the substantive rule of division,
analogous to § 7.001. The rest of the provision, including requiring recognizing
children’s interests, accounts for obligations such as those in Article XVI, § 15,
of the Texas Constitution.
       25 Section 9.201(b) provides that, “Except as otherwise provided by this
subchapter, the suit is governed by the Texas Rules of Civil Procedure applicable
to the filing of an original lawsuit.” (Emphasis added.) The language of
§ 9.204(a) does limit the “court” to the one that previously lacked but now has
acquired jurisdiction. That express language satisfies the exception in
§ 9.201(b)—it is an exception because it describes the single court as alone
being empowered by that subsection. Section 9.203(a), by contrast, lacks any
such direction, thus leaving intact the default under § 9.201.


                                        25
                                      4
         Again with some force, S.C. urges application of another important
canon—that the specific prevails over the general. M.B. disputes that
Subchapter C is more “specific” than Property Code § 23.001. We agree
with S.C. (and the dissent, see post at 17–18) that Subchapter C is
“specific” and Property Code § 23.001 is “general” when it comes to
dividing a divorced couple’s undivided property. The general-specific
canon, however, does not warrant eliminating Property Code partition
actions or making the divorce court’s jurisdiction exclusive. But the
canon does confirm that courts must choose § 9.203(a) as the rule of
decision in cases involving post-decree property divisions when “[e]ither
former spouse,” § 9.201(a) (emphasis added), invokes Subchapter C.
When that happens, any court “shall” apply the specific “just and right”
standard, § 9.203(a). We address both aspects of the general-specific
canon.
                                      a
         The general-specific canon does not require or even authorize
altogether eliminating Property Code § 23.001. The premise of the canon
requires more than the existence of a “specific” and a “general” provision.
Rather, the two enactments must also be “conflicting provisions [that]
simply cannot be reconciled,” thus requiring the displacement of the
general enactment when the specific one applies. Scalia & Garner,
supra, at 183. Only if Subchapter C and Property Code § 23.001 were
irreconcilable, or if Subchapter C would be rendered surplusage merely
by the existence of the general partition remedy, could we find that the
specific enactment has displaced the general.          See, e.g., Graphic
Packaging Corp. v. Hegar, 538 S.W.3d 89, 97–98 (Tex. 2017); In re Mem’l



                                     26
Hermann Hosp. Sys., 464 S.W.3d 686, 716 (Tex. 2015).
       These statutes are not irreconcilable either in text or in practice.
Both Family Code § 9.201 and Property Code § 23.001 use the permissive
“may” when describing the causes of action with no textual indication that
either is the exclusive means to partition property. Neither statutory
option is merely a subset of the other.         The substantive standards,
statutes of limitations, and access to a jury, for example, are all different:
   •   In a partition action, the owner takes his proportionate share of
       the property, see Prop. Code § 23.004(a), whereas Subchapter C
       applies the equitable “just and right” standard that would have
       applied in a divorce, see § 9.203(a).
   •   There is no statute of limitations in a partition action (aside from
       the general availability of adverse possession), see, e.g., Hanrick,
       54 S.W. at 355, whereas Subchapter C adopts a two-year period,
       see § 9.202.
   •   In a partition, the parties have the right to a jury trial to resolve
       factual disputes, see, e.g., Payne, 16 Tex. at 369–70; Azios, 653
       S.W.2d at 112–14, whereas Subchapter C commits those questions
       to the authority of “the court,” see § 9.203(a) (“the court shall
       divide”).
   •   Attorney’s fees are not separately authorized in a partition action,
       whereas Subchapter C specifically provides for discretionary fee
       shifting, see § 9.205.
The two statutes can harmoniously coexist.26             One can imagine a


       26 While we do not opine on the soundness of any particular decision, we
also note that the intermediate appellate courts repeatedly have read the two
statutes to be harmonious rather than intractably irreconcilable. See, e.g., Mann



                                       27
scenario in which both parties prefer one option rather than the other.
Many years may have passed from the divorce, for example.               And
perhaps the only thing that the parties contest is the amount of an offset
that must be credited when splitting the property—who has paid more
to maintain or insure or improve it. Perhaps neither party welcomes the
uncertainty that would flow from a laborious, fact-intensive, and costly
“just and right” division so long after the divorce. Perhaps both prefer
to avoid dredging up stale but painful memories or rehashing who did
what to whom and who deserves what from whom. The dissent would
openly require all this dredging, and more, see post at 13–14, even if both
parties prefer a Property Code partition.
      The dissent notes that in cases (unlike this one) that involve real
property, Property Code § 23.002(a) would require venue in a “district
court of a county in which any part of the property is located.” See post
at 19 n.53. This could be “a county far from the court that heard the
divorce, possibly to one spouse’s extreme detriment.” Id. at 19. Perhaps,
but everyone who owns real property, not just former spouses, is subject
to that law.    That venue requirement has not seemed oppressive,
particularly when partition litigation may be considerably more
expeditious than a holistic just-and-right division. And mandating a
return to the original divorce court could be to both spouses’ “extreme
detriment.” Both could reside far from that county. These complaints


v. Propst, No. 05-19-00432-CV, 2020 WL 1472212, at *9 (Tex. App.—Dallas
Mar. 26, 2020, no pet.); O’Carolan v. Hopper, 414 S.W.3d 288, 313 (Tex. App.—
Austin 2013, no pet.); Bass v. Bass, 106 S.W.3d 311, 316 (Tex. App.—Houston
[1st Dist.] 2003, no pet.); Bishop v. Bishop, 74 S.W.3d 877, 879 (Tex. App.—
San Antonio 2002, no pet.); Mayes, 11 S.W.3d at 448; Phillips, 951 S.W.2d at
957; Burgess, 893 S.W.2d at 90; Carter v. Charles, 853 S.W.2d 667, 671 (Tex.
App.—Houston [14th Dist.] 1993, no writ).


                                     28
seem primarily aimed at the possible inconvenience of venue—not
jurisdiction. If venue is a problem, the legislature is perfectly capable of
addressing it in this or any other context.
       Nor is there any guarantee of countervailing benefits from
insisting on exclusive jurisdiction. The dissent repeatedly invokes the
personalized knowledge of the divorce “court,” e.g., post at 18–19
(contrasting that court and a different “court without . . . first-hand
knowledge”); id. at 19 (comparing the divorce “court” with one
“[u]nfamiliar with the facts and record”). But judges, not “courts,” have
knowledge of or familiarity with a particular record. We readily agree
that returning to the same judge sometimes may provide great efficiency.
We expect most parties to do so for the sort of quick-fix post-decree
division of newly discovered undivided property, which is when
Subchapter C is especially helpful. Both parties—even if it only takes
one to file—are likely to find it advantageous to return to that judge.
But they may not be able to guarantee access to the same judge no
matter how soon they seek to return. 27 And as time passes, any judge’s
memory of a particular divorce is likely to fade—if the judge is even still
sitting. It can take well over a decade following divorce for some parties




       27   To take but two examples, see, e.g., Irick v. Lineberry, No. 01-20-
00232-CV, 2021 WL 5829096, at *3 (Tex. App.—Houston [1st Dist.] Dec. 9,
2021, pet. filed) (“The new year brought a newly elected judge to the trial court.
Until then, the divorce, the post-divorce suit, and the summary judgment were
all ruled on by the same trial judge.”); In re Martinez, 478 S.W.3d 123, 124
(Tex. App.—Houston [14th Dist.] 2015, no pet.) (“In March 2013, [the]
husband, filed a petition for divorce. Several months later, on November 18,
2013, . . . a visiting judge, dismissed the case for want of prosecution.”).


                                       29
to seek to divide the property.28 The dissent observes that a successor
judge may take notice of the court’s records, post at 20 n.54, but so can
any other judge. See, e.g., Freedom Comms., Inc., 372 S.W.3d 621, 623
(Tex. 2012) (citing Tex. R. Evid. 201). Nor will those records necessarily
be a panacea. In this very case, a key document—the agreement incident
to divorce—“is not filed with the records of [the divorcing] Court,”
according to that very court’s decree.
       Moreover, if Subchapter C is truly jurisdictionally exclusive, then
every Texas court (including this Court) would be duty-bound to dismiss
sua sponte a partition action (or even a § 9.203(a) action brought in a
court other than the divorcing court). Courts always have the duty to
ensure that subject-matter jurisdiction—their own and that of the lower
courts—is secure. See Tex. Ass’n of Bus. v. Tex. Air Control Bd., 852
S.W.2d 440, 445–46 (Tex. 1993).            Adding further uncertainty, any
partitions that did not take place in the divorce court would become
vulnerable to a true collateral attack. Engelman Irrigation Dist. v.
Shields Bros., 514 S.W.3d 746, 750 (Tex. 2017); see supra note 15
(describing this consequence of the dissent’s approach).
                                      b
       The absence of special jurisdictional consequences in Subchapter C,
however, does not mean that the general-specific canon plays no role
whatsoever in cases involving post-decree property divisions. When a
former spouse asks a court to divide specific property, after all, the court


       28 See, e.g., Evans v. Jones, No. 11-19-00008-CV, 2020 WL 7414162, at
*1–2 (Tex. App.—Eastland Dec. 18, 2020, no pet.) (twenty-two years from
annulment to partition); Kadlecek, 93 S.W.3d at 905 (fifteen years from divorce
to partition under Subchapter C); Naydan v. Naydan, 800 S.W.2d 637, 641
(Tex. App.—Dallas 1990, no writ) (same).


                                      30
must be able to apply a single rule of decision. Two competing claims to
the same property cannot be resolved separately. The property must be
divided and can only be divided once, which is why a court historically
has been able to maintain exclusive jurisdiction when a “res” is the
subject of litigation. See, e.g., Kline v. Burke Constr. Co., 260 U.S. 226,
229–30 (1922); First S. Prop. v. Vallone, 533 S.W.2d 339, 342–43 (Tex.
1976).29
       The task of division is easy if both parties agree on the approach
or if only one party pursues the litigation. But if a court with jurisdiction
to divide property confronts a valid claim for a partition by one spouse
and a valid counterclaim under Subchapter C by the other (or vice versa),
the court will avoid intractable conflict by applying Subchapter C,
because the specific prevails over the general.30 If what S.C. wanted was
a just-and-right division, nothing precluded him from invoking § 9.203(a).
       Viewing the two statutes in this light avoids imposing improper
jurisdictional consequences and avoids placing the courts in the
confounding position of having to divide the same property under




       29 A party who wishes the court to divide the property in a different way,
therefore, should file a counterclaim in the court that has taken jurisdiction.
If the party prefers a different venue, the ordinary rules governing venue would
apply, but no such question is before us.
       30 Notably, neither party advances the argument that any court other
than the divorce court can entertain an action under Subchapter C. We readily
credit both sides for giving their best construction of the statute. But their
interests on this particular point are less adverse than as to the rest of the
case. Petitioner wishes to litigate the matter only in the divorce court and
without any shadow of a partition action. Respondent wishes to litigate only in
the non-divorce district court, and only for a partition, which is inconsistent with
giving the district court authority to proceed under the “just and right” standard.


                                        31
different substantive rules.31 This resolution also should eliminate the
serious concerns that motivated Chief Justice Sudderth’s dissent.
Understandably, she found repelling the notion that a spouse could hide
property, wait for the divorce to become final, then obtain an equal split
via a partition action in a new court, rather than a “just and right”
division in the divorce court. Today’s dissent likewise worries that even
authorizing the possibility of a Property Code partition “provides an
incentive for embittered parties” to wait for a final decree and then sue
for partition. Post at 18–19.
       But our holding eliminates that incentive. A spouse’s effort to
avoid Subchapter C will fall flat if the other spouse invokes it. 32 Any
court with jurisdiction must apply the “just and right” standard if, as
§ 9.201(a) expressly puts it, “[e]ither former spouse” asks for it. (Emphasis


       31 Our resolution also eliminates any superficial conflict, so there is “no
repugnance.” Waffle House, Inc. v. Williams, 313 S.W.3d 796, 815 (Tex. 2010)
(“This case . . . concerns implied statutory preemption of a common law claim,
something our jurisprudence disfavors absent clear repugnance between the
two.”) (quotations omitted); contra post 15. Compare Waffle House, 313 S.W.3d
at 815–16 (“Because in Zeltwanger the TCHRA covered the same emotional
damages caused by essentially the same conduct, we held that there was no
remedial gap to fill. Here, by contrast, Williams’s negligence claim is based on
assault, a well-established common law tort.” (citation omitted)), with Part II.D,
infra (explaining how eliminating Property Code § 23.001 for post-decree
undivided property would leave remedial gaps).
       32 The dissent in the court of appeals described as “absurd” a holding
that did not confine subject-matter jurisdiction to only the divorce court. But
the law until 1987 mandated a partition in cases like this one, absent a
showing of extrinsic fraud. The 1987 statute greatly mitigated the problem of
former spouses being unfairly forced to use partitions, but it is not absurd for
a legislative enactment to reduce yet not wholly eliminate concerns with
existing law. The legislature, and not the courts, must decide how far to go
and at what speed. Rodriguez v. United States, 480 U.S. 522, 526 (1987) (per
curiam). Happily, on our understanding of the text, even the seeming absurdity
turns out to be largely illusory.


                                       32
added.) Our statutory analysis seeks to accurately construe the text, not
to avoid a particular outcome—but an accurate construction frequently
eliminates consequences that otherwise might seem troubling. Our
construction should deter the egregious gamesmanship that may have
plagued divorces in the past, and a court that perceives an attempt to
dodge the just-and-right standard will be well equipped to respond
forcefully.
                                          D
       Finally, we note several problems that our statutory construction
avoids. We start with the right to a jury trial, which has always been
guaranteed for any factual disputes attending a partition. We assume
without deciding that the legislature can draw former spouses back into
the non-jury-trial regime. Without clearer text, though, we find it hard
to imagine that the legislature would mandate the wholesale elimination
of both the ancient right to a traditional partition33 and the role of the
jury even when both sides desire such a partition and a jury trial.
Finding Subchapter C to be the exclusive remedy and the divorce court
to be the exclusive forum, however, would automatically sweep away
those important features of existing law.
       Perhaps even more serious, reading Subchapter C in that way
would require us to conclude that the legislature has eliminated some
property rights altogether.             If one former spouse “unequivocally
repudiates” the other’s ownership interest at any point, then a two-year
clock begins to tick. § 9.202. If Subchapter C is truly exclusive, then at
the conclusion of that two-year period, the spouse in possession effectively



       33   Ellis, 17 Tex. at 133–34.


                                          33
has adversely possessed the other spouse’s undivided property interest.
Subchapter C is a seeming expansion of solicitude for former spouses; it
would be surprising for it instead to sub silentio create, uniquely harming
former spouses, a two-year adverse-possession statute—a shorter period
than all the adverse-possession statutes in the Civil Practice and
Remedies Code. See Tex. Civ. Prac. & Rem. Code §§ 16.024–16.028 (the
shortest adverse-possession limit is three years). 34 We again think the
legislature would speak directly and clearly if it intended such a striking
result, particularly given that all these rights—the remedy of partition
itself, the right to a jury trial, and the fundamental right of property
itself—are among the most important in Texas law. 35
       By contrast, our reading entails no such drastic or surprising
consequences. Because Subchapter C is not exclusive, § 9.202’s statute


       34Under the dissent’s approach, adverse possession (or at least the
consequences of adverse possession) would take place even sooner than that.
The dissent refers to “a former spouse bring[ing] a challenge within the proper
time frame,” post at 10, but there is no time frame other than the expiration of
two years after “a former spouse unequivocally repudiates the existence of the
ownership interest of the other former spouse,” § 9.202(a). As to the problem
of determining ownership of undivided property, the dissent just says that “[a]t
some point courts must look beyond the perpetual assertion of an unrecorded
community interest—to a contract, deed, or other relevant evidence—to
determine ownership.” Post at 17 n.48. What constitutes “some point,” and
how are courts supposed to use “relevant evidence” to wipe away one spouse’s
property interest?     These questions go unanswered, and perhaps are
unanswerable—but our reading of the statute wholly avoids them.
       35 See Wright, 7 Tex. at 533 (applying the remedy of partition to a
divorce decree in 1852); Gen. Motors Corp. v. Gayle, 951 S.W.2d 469, 477 (Tex.
1997) (“The right to jury trial is one of our most precious rights, holding ‘a
sacred place in English and American history.’”) (quoting White v. White, 196
S.W. 508, 512 (Tex. 1917)); Eggemeyer v. Eggemeyer, 554 S.W.2d 137, 140 (Tex.
1977) (recognizing the view of property rights “as fundamental, natural,
inherent, inalienable, not derived from the legislature and as preexisting even
constitutions”).


                                      34
of limitations simply means that, two years after an “unequivocal
repudiation,” the legislature deems a divorced spouse to have forfeited
access to any post-decree “just and right” determination. The underlying
property interest itself would not be extinguished. Nor could the former
spouse who repudiated the property interest claim any unfairness. If the
spouse who repudiates the other spouse’s interest wishes to avail himself
of Subchapter C as an alternative, he should bring suit under it, which
would not prevent his ability to argue that the other spouse has no
cognizable interest in the first place. But if the two-year post-repudiation
period passes without either spouse having invoked Subchapter C, then
neither spouse may ever do so. Both of them (and anyone to whom they
may assign their interest) remain free, however, to use the Property Code
partition action to the same degree they could have before Subchapter C
was enacted.36
       We note that the dissent’s position would not avoid any of these
problems. It would, in fact, engender even more. Take, for example, the
problem that would arise if one former spouse—now a tenant in
common—transfers her interest to someone else, whether by sale, death,
gift, or otherwise. Subchapter C expressly limits its reach to “[e]ither
former spouse,” § 9.201(a), not to anyone who might wind up in a chain
of title.37 But if former community property can only be divided in the

       36 The Fourteenth Court has already used the Property Code as a
backstop after the limitations had run under Subchapter C’s predecessor.
Carter, 853 S.W.2d at 671 (“Still further, even if § 3.90 applied to bar an
enforcement action under the Family Code, that section would not operate to
bar an otherwise valid partition action under the Property Code.”).
       37The dissent claims that the Business Organizations Code governs the
partnership interest divided by divorce. Post at 16 n.44. We take no position
on that question because on this plea to jurisdiction we must assume that the



                                     35
original divorce court and only under Subchapter C, what happens if no
former spouse can bring the action?        Must the property remain in
suspended animation—an eternal tenancy in common, at least until one
party can buy out the other(s)? Or does the suspended animation end, as
the dissent provides, in adverse possession? What sort of cloud on the
title to the property would be occasioned by such a scenario? Or would
the partition action spring back to life as soon as interests in the tenancy
in common are transferred to someone else? Could it truly be the case
that the legislature—with the force of subject-matter jurisdiction—
intends to lock former spouses into a just-and-right regime even if
neither of them wants it, yet gladly restores access to partitions by the
simple expedient of a property interest being transferred?           Would
transferring only a small portion be enough?         Or could the former
spouses create wholly owned entities to receive title to the property—
and then those entities could pursue the desired partition?
      These questions may seem silly.          But giving Subchapter C
jurisdictional import would guarantee that such issues would arise. Our
simple reading of the legislature’s work avoids them all.
                                    III
      We hold today only that the statute that the legislature has
passed does not mandate any requirements beyond those expressed in
the statutory text.    The statute as written is a gracious remedial
expansion by the legislature, and we are authorized to do nothing more
than apply that statute. To put it mildly, we do not “discard[] the
Legislature’s prerogative” to do anything. Post at 2. We do not “adopt


partnership interests were not divided. See supra notes 1, 17. The district
court will be free to examine this question on remand.


                                    36
[our] own” way to divide property. Id. at 15, 16 n.47. We do not “undo[]
the Legislature’s work.” Id. at 17.
      The legislature remains free at any time to adjust Subchapter C
in any way that it deems proper.           If the legislature does revisit
Subchapter C, it is likely to modify it only after undertaking the same
careful analysis and consultation with the bar, the public, and other
stakeholders that led it to enact the 1987 statute in the first place. Any
modifications it enacts are likely to account for—and avoid—the myriad
of problems that would flow if this Court were to insist on imposing
jurisdictional consequences on the current version of Subchapter C.
      We affirm the judgment of the court of appeals and remand the
case to the district court for further proceedings. We express no views
about any remaining issues between the parties.



                                           Evan A. Young
                                           Justice

OPINION DELIVERED: June 17, 2022




                                      37